 

Exhibit 10.1

 

FAMILY DOLLAR STORES, INC.

2006 INCENTIVE PLAN

Guidelines for Long-Term Incentive Performance Share Rights Awards

 

1.             Purpose

Family Dollar Stores, Inc. (the “Company”) is adopting for the benefit of
eligible individuals the Family Dollar Stores, Inc. 2006 Incentive Plan (the
“Plan”), which is intended to provide flexibility to the Company in its ability
to motivate, attract, and retain the services of such individuals upon whose
judgment, interest, and special effort the successful conduct of the Company’s
operation is largely dependent.  These Guidelines for Long-Term Incentive
Performance Share Rights Awards (the “Guidelines”) are intended to implement the
Plan by providing eligible Associates of the Company with an opportunity to
participate in the Company’s success by earning long-term incentive compensation
awards in the form of shares of Company Stock (“Common Stock”) within the
framework of the Plan (the “Performance Share Rights Awards” or the “Awards”),
and as further described in these Guidelines.

These Guidelines are adopted pursuant to relevant provisions of the Plan and are
to be interpreted and applied in accordance with the terms and provisions
thereof.  Specifically, these Guidelines provide for the grant of Performance
Share Rights Awards under Article 9 of the Plan and, with respect to Associates
in the position of Vice President or above, the grant of Qualified
Performance-Based Awards under Article 14 of the Plan.  Unless otherwise
provided herein, capitalized terms used in these Guidelines will have the
meaning given such terms in the Plan.  If there is any conflict between these
Guidelines and the Plan, the terms and provisions of the Plan shall control.

Note:  The Plan was adopted by the Board of Directors of the Company (the
“Board”).  However, the Plan must be approved by the shareholders of the Company
at the next shareholders’ meeting to be held on January 19, 2006, in order for
any Performance Share Rights Awards made under the Plan and these Guidelines to
be valid and binding on the Company.  Any Performance Share Rights Award made
under the Plan and these Guidelines before the Plan is formally approved by the
Company’s shareholders and the Board of Directors is conditioned upon such
approval and will be null and void if the Plan is not so approved.   Associates
who are advised of such conditional Performance Share Rights Awards will be
advised of the action of the shareholders and the Board of Directors and/or of
any change in the Performance Share Rights Award at that time and will be
provided with a copy of the Plan document, as approved, and a prospectus
describing the Plan at such time. No rights arise under the Plan or these
Guidelines until such approvals are obtained.

 

--------------------------------------------------------------------------------


 

2.             Scope

The Guidelines cover Associates who are eligible for participation in the Plan
under these Guidelines and are selected by the Committee for Performance Share
Rights Awards identified in Section 1 above.  Awards under these Guidelines
cover multiple (generally three) year  performance periods relating to such
Awards which generally track the Company’s fiscal (not calendar) year that is
the 12-month period that generally runs from approximately September 1st to
August 31st.  The actual dates for the fiscal year are determined and announced
by the Company at the beginning of each fiscal year.  See Section 7 below
regarding transition periods.

3.             Eligibility

The Compensation Committee of the Board (the “Committee”) and/or management of
the Company will determine annually which Associates are eligible to receive
Performance Share Rights Awards under these Guidelines.  Participants are
selected no later than 90 days following the beginning of each performance
period or upon employment with the Company or promotion.  Annual Performance
Share Rights Awards under these Guidelines will result in overlapping
performance periods.  Additional eligibility requirements are as follows:

•                  An Associate who becomes eligible for a Performance Share
Rights Award under these Guidelines after the beginning of a performance period,
either because the Associate is newly hired or is promoted into a position
covered by these Guidelines, will be granted a prorated Award for all pending
performance periods as of the Associate’s date of hire or effective date of
promotion, other than any performance period that will lapse within six months
of such date of hire or promotion.  Payments with respect to any such prorated
Award will be based on the Company’s performance (as described below) at the end
of the relevant performance period and will be prorated by multiplying the
number of Performance Shares Rights to which the Associate would have been
entitled (had the Associate been a participant in the Plan on the first day of
the performance period) by a fraction, the numerator of which is the number of
calendar months in the performance period from and after the date of hire or
promotion (rounded up to the next full month for any partial month of service),
and the denominator of which is the total number of calendar months in the
performance period.

•                  An Associate covered by these Guidelines who has a job change
that results in either a higher or lower Performance Share Rights Award under
these Guidelines will have the Award for any pending performance period as of
the date of the job change adjusted on a pro rata basis based on the number of
months during the performance period in each such position.  For example, an
Associate with a target Performance Share Rights Award of 1,000 shares who has a
job change half way through a performance period to a job position with an Award
of 1,500 Performance Share Rights will have an adjusted target Award for the
performance period of 1,250 shares of Common Stock.

•                  These Guidelines do not in any manner restrict the right of
the Company or the Associate to terminate employment at any time, for any
reason, with or without cause.  See Section 5 below for further information on
the consequences of termination of employment during a pending performance
period.

 

2

--------------------------------------------------------------------------------


 

•                  An Associate otherwise meeting all of the eligibility
requirements of these Guidelines, but whose performance rating for a number of
fiscal years representing at least half of the fiscal years covered by the
performance period is at the Unsatisfactory/Does Not Meet Expectations level,
will not be eligible for any payout for that performance period.

•                  An Associate must be classified as a regular full-time
employee during the entire performance period for which an Award is being made
and at the time of the actual issuance of the Common Stock pursuant to the
Performance Shares Rights Award in order to be issued Common Stock pursuant to
an Award. An Associate on leave of absence, regardless of type, will be issued
Common Stock pursuant to a Performance Share Rights Award only upon return to
regular, full time work/active status; provided however, that an Associate on an
approved family medical leave or approved military leave will be issued Common
Stock pursuant to such Award at the time such shares are issued even if they
have not returned to regular, full time work/active status at that time.

4.             Forms of Awards and Targets

At the time an Associate is selected for an Award under these Guidelines for a
particular performance period, the Associate will be assigned a “target” number
of shares of Common Stock to be earned if the Company’s performance level is at
the 50% level in comparison to the peer group (as set forth below) for the
performance period.  The Award will be expressed as a number of Performance
Shares Rights and will be evidenced by an Award Certificate consistent with the
provisions of the Plan.  The actual payout for the performance period, if any,
will be determined as a percentage of the target Award payout depending on
Company performance as follows:

•                  Company performance for each performance period will be based
equally upon (i) the Company’s average annual return on equity (“ROE”) for each
fiscal year during the performance period and (ii) the Company’s pre-tax net
income growth rate over the performance period, compounded annually.  For
purposes of these Guidelines, ROE will be calculated by dividing the Company’s
pre-tax net income for the relevant fiscal year by the total shareholders’
equity.

•                  Actual Company performance for each criteria above at the end
of the relevant performance period is then measured against the performance of a
peer group of companies selected prior to, or within 90 days after the beginning
of, the performance period.  The Award levels for the relevant performance
period will be adjusted at the end of the performance period to reflect the
Company’s performance relative to the peer group.  Any such adjustment will
generally range from 0% (i.e., no payout for the performance period) to 200% of
the target Award per the following chart (with linear interpolation between the
thresholds set forth below):

 

3

--------------------------------------------------------------------------------


 

Performance
Against
Performance
Peer Group

 

Percent of
Award
Adjustment
(to Target Award)

90th Percentile

 

200%

75th Percentile

 

150%

50th Percentile

 

100%

40th Percentile

 

75%

30th Percentile

 

25%

<30th Percentile

 

0%

•                  For example, if an Associate receives a target Performance
Share Rights Award of 10,000 shares for a particular performance period, and the
Company’s ROE and pre-tax net income growth performance, as measured against the
relevant peer group of companies, is in the 68th and 46th percentile,
respectively, then the Associate would receive an actual payout of 10,400 shares
of Common  Stock, as described below:

Performance
Metric

 

Number of
Performance
Shares Rights at
Target

 

Relative
Performance
(Against
Performance
Peer Group)

 

Relative
Performance
Adjustment

 

Actual
Number of
Shares of Common Stock
Awarded

 

ROE

 

5,000

 

68

%

118

%

5,900

 

Net Income Growth

 

5,000

 

46

%

90

%

4,500

 

 

•                  In addition, under relevant provisions of the Plan, the
determination of ROE and net-income-growth and the peer group of companies for
the relevant performance period may be further adjusted, collectively or
individually, to reflect extraordinary events or circumstances affecting the
Company or its business, or any of the companies included in the peer group,
which render any such goals or peer group selection unsuitable.

•                  These Guidelines do not in any manner restrict the right of
the Company to modify performance measures, targets, cycles, or any other term
or condition of these Guidelines, as the Company deems it necessary or
appropriate, subject to the terms of the Plan.

5.             Termination of Employment

Notwithstanding anything in these Guidelines to the contrary, the following
provisions will apply to any Associate whose employment with the Company
terminates before the end of the relevant performance period.

 

4

--------------------------------------------------------------------------------


 

•                  In the event of a termination of an Associate’s employment
with the Company before the end of the relevant performance period, either (i)
as a result of the Associate’s death, Disability or Retirement or (ii) by the
Company without Cause, payments with respect to any outstanding Performance
Share Rights Award for such performance period will be based on actual Company
performance at the end of the fiscal year immediately preceding the date of
termination or, if nearer, the end of the fiscal year immediately following the
date of termination.  For example, if a performance period covers three fiscal
years, and the Associate terminates employment after 16 months in the
performance period, payments with respect to any outstanding Award for such
performance period will be based on actual Company performance at the end of the
first fiscal year covered by the performance period.  However, if the Associate
terminates employment after 20 months in the performance period, payments with
respect to any outstanding Award for such performance period will be based on
actual Company performance at the end of the second fiscal year covered by the
performance period.  Once Company performance is calculated as indicated above,
payments are then prorated by multiplying the number of Performance Shares
Rights to which the Associate would have been entitled based on such performance
by a fraction the numerator of which is the number of calendar months in the
performance period of the Associate’s actual employment with the Company
(including the full calendar month in which the Associate’s employment
terminated) and the denominator of which is the total number of calendar months
in the performance period.

 

•                  In the case of death or Disability, individual performance of
the Associate will be ignored.  In the case of Retirement or termination by the
Company without Cause, individual performance of the Associate will be taken
into account based on the most recently completed individual performance
review(s) prior to such termination of employment.  In any of these events,
payments under this paragraph shall be made as soon as administratively
convenient after termination of employment and after the applicable performance
results are calculable.

 

•                  In the event of termination of an Associate’s employment with
the Company before the end of the relevant performance period and the actual
issuance by the Company of Common Stock pursuant to the Performance Share Rights
Award, either (i) by the Company for Cause, or (ii) by the Associate for any
reason (other than death, Disability or Retirement), any outstanding Award for
such performance period will be immediately forfeited.

 

6.             Additional Rules

•                  All payments under these Guidelines are considered
supplemental pay and will be taxed as such.  Appropriate withholding and
deductions will be taken from such payments.  Percentages will be rounded to the
nearest 1/10 of a percent (for example, 10.3%).  Amounts will be rounded up to
the nearest whole dollar.  In accordance with the Plan, the Company may require
tax withholding to be satisfied through withholding of shares of Common Stock
otherwise payable under the Award.

 

5

--------------------------------------------------------------------------------


 

•                  These Guidelines cannot be changed or modified by a verbal
communication or course of dealing but only by a written communication signed by
the Chairman, Vice Chairman, and/or the Chief Executive Officer (“CEO”) of the
Company or any officer designated by one of them.

•                  Payouts earned under these Guidelines are expected to be paid
as soon as administratively convenient following the end of the relevant
performance period in the form of one (1) share of the Company’s Common Stock
for each whole Performance Share Right that is payable under the Plan and these
Guidelines, rounded up to the next whole share. Notwithstanding the foregoing,
the Company may permit recipients of Awards to elect to defer receipt of payment
of such Awards under such terms and conditions as the Company may prescribe.

•                  In the event of major economic changes, catastrophic events,
or any other circumstances not contemplated by the Company (but subject to the
Plan provisions relating to Qualified Performance-Based Awards), the Committee,
the Chairman, Vice Chairman and/or the CEO of the Company reserves the right to
alter, amend, or terminate these Guidelines and any Awards hereunder.

•                  The Chairman of the Company will make all final decisions,
rulings and interpretations under these Guidelines (subject to the Plan
provisions relating to Qualified Performance-Based Awards, which may require
action by the Committee).  By participating in the Plan under these Guidelines,
each Associate agrees that such decisions, rulings and interpretations will be
final and that each Associate will be bound by them.  Each Associate further
agrees that if and when any circumstances arise relating to these Guidelines
which are not covered by this description of the Plan, the Associate will be
bound by the final decision, ruling or interpretation of the Chairman.

7.             Transition Period

In addition to Performance Share Rights Awards made under these Guidelines for
multiple year periods, during the Company’s 2006 and 2007 fiscal years,
Performance Share Rights Awards will be made to Associates participating in the
Plan under these Guidelines for each of the 2006 and 2007 fiscal years based
upon the Company’s performance in each of such fiscal years as set forth in
Section 4 above.  Notwithstanding the provisions of Section 3 above requiring
that an Associate be eligible to participate in the Plan for at least six months
of any performance period, an Associate who is hired or is promoted into a
position eligible to receive a Performance Share Rights Award under the Plan
during the 2006 or 2007 fiscal years before June 1 of such fiscal year will be
eligible to receive a prorated Performance Share Rights Award which is otherwise
computed in the manner set forth in Section 3 above.

 

6

--------------------------------------------------------------------------------


 

8.                                      Qualified Performance-Based Awards

Notwithstanding anything in these Guidelines to the contrary, the following
provisions will apply to any Associate who is a vice president or above at the
time the Awards are established under these Guidelines.  Awards under this
Section 8 are intended to satisfy the Section 162(m) Exemption applicable to
Qualified Performance-Based Awards under Article 14 of the Plan.  Please refer
to the Plan document for further information.

•                  All determinations under these Guidelines will be made by the
Committee which, pursuant to Section 4.1 of the Plan, will consist of all the
members of the Compensation Committee who are “outside directors” within the
meaning of Section 162(m) of the Code.

•                  The Committee will establish within 90 days after the
beginning of each performance period the target Award payout for each Associate
covered by this Section 8, the peer group of companies and potential payout
adjustments relating thereto for the relevant performance period.

•                  Notwithstanding the foregoing, the Committee will adjust ROE
and net-income-growth, the peer group of companies and potential payout
adjustments relating thereto for the relevant performance period, collectively
or individually, with respect to each Associate covered by this Section 8 to
adequately reflect the occurrence, during the performance period, of any of the
events described in Sections 14.2 and 14.4 of the Plan.

•                  Payment of any Award under these Guidelines to any Associate
covered by this Section 8 is conditioned upon the written certification of the
Committee that the performance goals and any other material conditions
applicable to such Award were satisfied.

•                  The Committee will retain the discretion to decrease, but not
increase, the Award otherwise payable to any Associate covered by this Section 8
in accordance with the applicable performance formula described above.  In no
event will the Award otherwise payable to any Associate covered by this Section
8 in accordance with the applicable performance formula described above exceed
1,000,000 shares of Company Stock.

•                  Consistent with Section 1 above, payment of any Award under
these Guidelines to any Associate covered by this Section 8 is conditioned upon
the Plan having been previously approved by the shareholders of the Company.

 

7

--------------------------------------------------------------------------------